1DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on June 25, 2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Claim 7 is objected to because it recite the limitation “the random sample of flight tracks queried by the computer.” There is no antecedent basis for “the random sample” earlier in the claim; however, this claim is sufficiently similar to independent claim 1 that examiner infers that this claim is accidentally missing the “querying a random sample of flight tracks…” step that appears in independent claim 1. In the interest of compact prosecution, examiner applies prior art to the claim on the basis of this understanding. Appropriate correction is required.

MPEP 608.01(m).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "determining an ideal number of flight tracks for selection…” There is insufficient antecedent basis for this limitation in the claim. Nowhere in this claim or claim 1, from which this claim directly depends, is there reference to a selection step. The scope of this claim also cannot be ascertained from the Specification, because it discloses and describes several types of “selection.” For these reasons, examiner is unable to appropriately apply prior art analysis to this claim.

Claim 8 recites the limitation "the random sample" in the last line of the claim. There is insufficient antecedent basis for this limitation in the claim. Unlike claim 7, there is insufficient similarity between this claim and claim 1 for examiner to be able to infer applicants’ inventive intent in this claim. Examiner is therefore unable to apply prior art to this claim.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4 and 6 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Smith, et al., U.S. PG-Pub. No. 2008/0036659 (hereafter, “Smith”), in view of Pesca, et al. U.S. Pat. No. 8,005,842 (hereafter, “Pesca”), further in view of Kaufman, et al., U.S. PG-Pub. No. 2020/0201905 (hereafter, “Kaufman”).

As to Claim 1, Smith discloses: A method of generating an input file in a computable readable format, the method comprising the steps of:
a. running a software program on a computer wherein the software program is stored on a computer readable medium in communication with the computer and wherein the software program includes an algorithm for performing specific steps ([0025], “The present invention includes hardware, software, and a methodology for correlating flight identification data with aircraft registration numbers.”);
[0079] – [0081], referring to the tracking of flights, the data from such tracking being input into the system, such data comprising flight tracks accurately illustrating the path of the airplane in its approach and departure from an airport);
c. determining a plurality of unique factors using the computer based on the user input data, wherein each unique factor comprises a unique combination of variables from the user input data ([0011], referring to the use of Mode S transponders which encodes data such as a unique 24-bit binary address for each aircraft); and
d. accessing a database in communication with the computer wherein the database includes flight track data stored thereon, such flight track data including data related to flight tracks of aircraft arriving and departing at a specific airport for a specific period of time ([0079]-[0081], referring to the tracking of data comprising flight tracks accurately illustrating the path of the airplane in its approach and departure from an airport).

Smith does not appear to explicitly disclose: 
The input file being in a format for use with the Aviation Environmental Design Tool (AEDT) to increase the efficiency of the AEDT;
e. querying the database using the computer to determine how many aircraft arrivals or departures meet each unique factor combination of variables for each unique factor;
f running the algorithm to perform the steps of:
i. calculating an exact number of flight tracks to query the database for each unique factor; and
ii. determining weight values to assign to the flight tracks for each unique factor;

h. generating an input file comprising all flight track data associated with the random sample of flight tracks queried by the computer.

Pasca discloses: e. querying the database using the computer to determine how many records meet each unique factor combination of variables for each unique factor (col. 3, lines 6 – 16, referring to the system receiving a collection of data and number count identifying the number of times a particular record appears in that collection). (Examiner’s Note: while the claim refers to “flight tracks” and the rejection refers to “records”, the system of Pasca is directed to the processing of data (entities and their attributes), and the particular content of the data being processed is completely irrelevant to the capabilities of the disclosed system. In other words, the fact that Pasca is not directed specifically to flight track data does not detract from the applicability of this reference to these limitations.);
f. running the algorithm to perform the steps of:
i. calculating an exact number of records to query the database for each unique factor (col. 3, lines 6 – 16, referring to the number of times that a record appears in a collection); and
ii. determining weight values to assign to the records for each unique factor (col. 7, lines 21 – 30, referring to the weighting of attributes of entities); and
g. querying a random sample of records in the database for each unique factor based on the calculated exact number of records and the determined weight values (col. 9, lines 55 – 60, referring to a random sample of records being processed; and col. 9, lines 32 – 39, referring to weighted attributes).

It would have been obvious to one having ordinary skill in this art before the effective filing date of the invention, having the teachings of Smith and Pasca before him/her, to have modified the registration number matching features of Smith with the attribute inferring features from Pasca, in order to find aircraft registration numbers on the basis of inferred matching.

Smith, as modified by Pasca, does not appear to explicitly disclose: The input file being in a format for use with the Aviation Environmental Design Tool (AEDT) to increase the efficiency of the AEDT; or,
h. generating an input file comprising all flight track data associated with the random sample of flight tracks queried by the computer.

Kaufman discloses: generating an input file comprising all data associated with the random sample of records queried by the computer ([0214], “Preferably, searches are performed using an intermediary software program designed to collect search terms using a graphical user interface, programmatically organize the search terms into valid query statements, open the database files, conduct searches on the database files based on the query statements, and report the results in an organized format, which can be in the form of an electronic file stored to a storage device, data displayed on a monitor, data sent to an output device (e.g., printer), and/or data passed to another program for further analysis and/or handling.”) (Examiner’s Note: while Kaufman does not explicitly refer to the use of AEDT, it does disclose the feature of the generation of a file to be processed by another software product. The lack of particular reference to AEDT in the disclosure of Kaufman does not detract from its applicability to the limitations of the claim.).

It would have been obvious to one having ordinary skill in this art before the effective filing date of the invention, having the teachings of Smith, Pasca, and Kaufman before him/her, to have further modified the registration database of Smith and the query results from Pasca with the output file generation feature of Kaufman, in order to allow a subsequent software product to further process the resultant data, as suggested by Smith at [0116]: “This information may be fused to provide a composite picture of aircraft flight states and in turn this may be used to drive flight simulation programs…”

As to Claim 2, Smith, as further modified, discloses: an initial step of collecting flight track data and storing such flight track data in a database in communication with the computer (Smith, [0047], “The aircraft registration number from step 4 may then be used to perform a database look-up in step 5. Step 5 utilizes a database 6 which may contain details of aircraft make, model, serial number, owner/operator, owner/operator address, engine type, engine noise class, engine modifications and any other pertinent data associated with a particular aircraft.”).

As to Claim 3, Smith, as further modified, discloses: wherein the step of inputting user input data further comprises inputting user input data in the form of weight values for specific variables wherein more weight is given to queried data that meets specific criteria (Pasca, col. 9, lines 19 – 31, “In some implementations, an inference of an instance attribute can be weighted based on the extract pattern used to identify the instance attribute from a description of search queries. The weighting can reflect the nature of the extract pattern. For example, whole sentence, natural language extract patterns (e.g., "What is the capital of Brazil?") can be weighted more heavily than other extract patterns (e.g., "Brazil's capital"). The weighting can be used to calculate a number count that embodies both the rate that the instance attribute appears in a description of search queries and the nature of the search queries in which the instance attribute appears. Instance attributes can be scored based on such number counts.”).

As to Claim 4, Smith, as further modified, discloses: the step of detecting and adjusting anomalies in the flight track data (Smith, [0135], referring, by example, to correcting inaccurate altitude readings).

As to Claim 7, Smith discloses: a method of generating an input file in a computable readable format, the method comprising the steps of:
a. receiving user input data on a computer, the user input data including values related to specific variables associated with flights at a specific airport ([0079] – [0081], referring to the tracking of flights, the data from such tracking being input into the system, such data comprising flight tracks accurately illustrating the path of the airplane in its approach and departure from an airport);
b. determining a plurality of unique factors using the computer based on the user input data, wherein each unique factor comprises a unique combination of variables from the user input data ([0011], referring to the use of Mode S transponders which encodes data such as a unique 24-bit binary address for each aircraft); and
c. accessing a database in communication with the computer wherein the database includes flight track data stored thereon, such flight track data including data related to flight tracks of aircraft arriving and departing at a specific airport for a specific period of time ([0079]-[0081], referring to the tracking of data comprising flight tracks accurately illustrating the path of the airplane in its approach and departure from an airport).

Smith does not appear to explicitly disclose: 

d. querying the database using the computer to determine how many aircraft arrivals or departures meet each unique factor combination of variables for each unique factor;
e. calculating an exact number of flight tracks to query the database for each unique factor;
f. determining weight values to assign to the flight tracks for each unique factor; or
g. generating a file comprising all flight track data associated with the random sample of flight tracks queried by the computer

Pasca discloses: d. querying the database using the computer to determine how many aircraft arrivals or departures meet each unique factor combination of variables for each unique factor col. 3, lines 6 – 16, referring to the system receiving a collection of data and number count identifying the number of times a particular record appears in that collection). (Examiner’s Note: while the claim refers to “flight tracks” and the rejection refers to “records”, the system of Pasca is directed to the processing of data (entities and their attributes), and the particular content of the data being processed is completely irrelevant to the capabilities of the disclosed system. In other words, the fact that Pasca is not directed specifically to flight track data does not detract from the applicability of this reference to these limitations.);
e. calculating an exact number of flight tracks to query the database for each unique factor (col. 3, lines 6 – 16, referring to the number of times that a record appears in a collection); 
f. determining weight values to assign to the flight tracks for each unique factor (col. 7, lines 21 – 30, referring to the weighting of attributes of entities); and
See Objection above) querying a random sample of records in the database for each unique factor based on the calculated exact number of records and the determined weight values (col. 9, lines 55 – 60, referring to a random sample of records being processed; and col. 9, lines 32 – 39, referring to weighted attributes).

It would have been obvious to one having ordinary skill in this art before the effective filing date of the invention, having the teachings of Smith and Pasca before him/her, to have modified the registration number matching features of Smith with the attribute inferring features from Pasca, in order to find aircraft registration numbers on the basis of inferred matching.

Smith, as modified by Pasca, does not appear to explicitly disclose: The input file being in a format for use with the Aviation Environmental Design Tool (AEDT) to increase the efficiency of the AEDT; or,
g. generating an input file comprising all flight track data associated with the random sample of flight tracks queried by the computer.

Kaufman discloses: generating an input file comprising all data associated with the random sample of records queried by the computer ([0214], “Preferably, searches are performed using an intermediary software program designed to collect search terms using a graphical user interface, programmatically organize the search terms into valid query statements, open the database files, conduct searches on the database files based on the query statements, and report the results in an organized format, which can be in the form of an electronic file stored to a storage device, data displayed on a monitor, data sent to an output device (e.g., printer), and/or data passed to another program for further analysis and/or handling.”) (Examiner’s Note: while Kaufman does not explicitly refer to the use of AEDT, it does disclose the feature of the generation of a file to be processed by another software product. The lack of particular reference to AEDT in the disclosure of Kaufman does not detract from its applicability to the limitations of the claim.).

It would have been obvious to one having ordinary skill in this art before the effective filing date of the invention, having the teachings of Smith, Pasca, and Kaufman before him/her, to have further modified the registration database of Smith and the query results from Pasca with the output file generation feature of Kaufman, in order to allow a subsequent software product to further process the resultant data, as suggested by Smith at [0116]: “This information may be fused to provide a composite picture of aircraft flight states and in turn this may be used to drive flight simulation programs…”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRAV K KHAKHAR whose telephone number is (571)270-1004.  The examiner can normally be reached on Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Beausoliel, Jr. can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/NIRAV K KHAKHAR/Examiner, Art Unit 2167 

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167